DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II to claims 9-17 in the reply filed on 3/23/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108723368 of Zhao et al. Applicant supplied a machine translation on 4/21/2021. It is noted that claim 16 is evidenced by Sandmeyer Steel Company Specification Sheet: Alloy 316/316L, 2014.
As to claim 9 Zhao teaches of a system comprising:
a source of an additively manufactured component that includes at least one support (Zhao, [0006] – [0012] and [0034] and Fig. 2);
a gaseous carburization system to form a carburized layer with a predefined depth (Zhao, [0037] – [0038] and Fig. 5); and
an etch system that removes the carburized layer to form the component devoid of the carburized support (Zhao, [0038] – [0040] and Figs. 6 and 7).

    PNG
    media_image1.png
    415
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    530
    588
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    582
    599
    media_image4.png
    Greyscale


As seen in Zhao, an additively manufactured component is formed with support structures (2). The manufactured component is formed by SLM technology thus a source of the additively manufactured component. The whole component, including the support structure) is then gas carburized within an apparatus as per Fig. 5. Then the carburized component, including the support structure) is put into an electrolytic etching system to remove the carburized support structure as per Fig. 6, thus leaving behind the component as per Fig. 7 (for further polishing).
As to claim 10, Zhao teaches the etch system is an anodic etch system including an electrolyte bath, an anode (13) in electrical contact with the component and a cathode (8) (Zhao, [0038] – [0039] and Fig. 6).
As to claims 16 and 17, these limitations are towards the composition of the built component, thus the workpiece that is being worked upon by the apparatus at hand. As such the Zhao discloses the structural embodiment of the claimed invention (see MPEP 2115).
It is further noted that Zhao discloses that the built component is composed of 316L stainless steel (Zhao, [0034]) which is a steel having a chromium composition between 16-18 % by weight (see Sandmeyer Steel Company specification sheet, 2014).
Additionally as to the surface finish, Zhao also teaches that the built component is electropolished after the etching process, thus having a first and second surface finish, the second finish being less than the first (due to the polishing process) (Zhao, [0015] – [0016] and [0040]).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 10 above, and further in view of US 6,217,726 of Lorincz et al in view of US 2019/0299309 of Yang et al.
As to claims 11-14, Zhao teaches to the system of claim 10.
Zhao does not teach the cathode configuration.
Lorincz teaches that the interior surface of a component can be effectively electropolished by utilizing a conformal cathode that is insertable into the cavity of the component to reduce surface roughness (Lorincz, col 1 line 50 thru col 2 line 28). 
Lorincz additionally teaches that such a cathode includes an insulator comprising a tube with a plurality of openings or an insulator comprising a plurality of discrete insulators along a length of a cathode wire (Lorincz, col 10 line 15 thru col 11 line 19 and Figs. 11-12; col 7 lines 20 thru col 9 line 7 and Figs. 3-6).
Yang teaches that internal surfaces of additively manufactured components can be electropolished by the use of insertable and conformal electrodes (Yang, [0022] – [0031], [0038] – [0041], [0066] and Fig. 7).
As Zhao teaches the component being electropolished after the machining process to smooth the interior and exterior surfaces of the additive manufactured component (Zhao, [0040] and Fig. 7) one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use a cathode within the overall system that includes an insertable and conformal structure as per Lorincz in view of Yang in producing an electropolished, and thus reduced surface roughness, component being formed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 9 above, and further in view of Lefky et al “Dissolvable Metal Supports For Printed Metal Parts” Solid Freeform Fabrication 2016, Proceedings of the 27th Annual International Solid Freeform Fabrication Symposium.
As to claim 15, Zhao teaches to the system of claim 9.
Zhao additionally teaches that the predefined depth of the carburized layer is the same thickness as a rib associated with the support structure (Zhao, [0034] – [0038]).
Zhao does not specifically state the carburized depth is greater than the support structure thickness, however, this would be obvious in view of Lefky.
Lefky teaches that the carburized layer is greater than the support structure thickness so that when the component is etched, the support is fully dissolved, thus releasing the component from the support structure (Lefky, p. 7).
 Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao as per Lefky so as to carburize the component to a depth greater than the thickness of the support structure so that when the component is etched, the support is fully removed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759